PER CURIAM.
In these consolidated cases, Kenneth Jefferies was convicted and sentenced for various crimes, the details of which are not relevant here. He appealed and counsel filed an appellate brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We find no merit to Mr. Jefferies’ argument regarding the trial court’s acceptance of his pleas. However, he properly notes that the trial court’s oral pronouncement that the sentence in each of the six cases be served concurrently with all others was not strictly followed in the written sentences. Each of five of the written sentences presently note that it is concurrent with only one other; the sixth has no concurrent or consecutive notation at all. The State concedes this error. Therefore, we affirm the judgments and sentences but remand for correction of the written sentences to strictly conform to the trial court’s oral pronouncement. Mr. Jefferies need not be present for this correction.
Affirmed but remanded for correction of written sentences.
PARKER, A.C.J., and NORTHCUTT and CASANUEVA, JJ., Concur.